EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Goldberg on 08/11/2022.

The application has been amended as follows: 
Please cancel claim 1 and amend claims 2 and 4 as shown below.

1.  (Cancelled)	

2.  (Currently Amended)	A twisted package configured to be flat in a collapsed state having one or more fold lines that are straight, wherein at least a portion of the twisted package is twisted in the formed state such that the one or more fold lines are bent in the formed state and/or such that a body of the twisted package is twisted in a formed state, the twisted package comprising:
	a body defining a pouch cavity in the formed state and having a first end and a second end, the body comprising a first longitudinal fold line, a second longitudinal fold line, a third longitudinal fold line, and a fourth longitudinal fold line, each extending a length of the body to form parallelogram body panels;
	a plurality of first end bridges formed by a plurality of first end triangle panels respectively connected to the body via one or more first bridge fold lines and formed between the second longitudinal fold line and fourth longitudinal fold line, wherein the first and third longitudinal fold lines continue from the body into a center of respective first end bridges;
	a plurality of second end bridges formed by a plurality of second end triangle panels respectively connected to the body via one or more second bridge fold lines and formed between the first longitudinal fold line and third ‎longitudinal fold line‎, wherein the second and fourth longitudinal fold lines continue from the body into a center of respective second end bridges;
	a plurality of first end panels connected to the first end bridges and configured to enclose the pouch cavity at the first end; and
	a plurality of second end panels connected to the second end bridges and configured to enclose the pouch cavity at the second end.

4. (Currently Amended)	The twisted package of claim 2, wherein the plurality of first end panels form a first end assembly connected to the first end bridges at one or more first end assembly fold lines and configured to close off the first end.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734             


/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734